William H. Rehnquist: We'll hear argument now in number oh oh eighteen thirty-one, United States versus Sandra Craft. Mr. Jones. [Inaudible]
Kent L. Jones: Mr. Chief Justice, and may it please the Court. The question in this case is whether the Federal tax lien that applies by operation of law to all property and rights to property of a delinquent taxpayer attaches to the interest of that taxpayer in a tenancy by the entirety. The taxpayer in this case was an attorney who, for ten years, failed to file a Federal income tax return and accumulated a Federal tax obligation of approximately half a million dollars. Excuse me. At the time the taxes were assessed and the notice of tax lien was filed, the taxpayer owned a real property in a joint tenancy by the entirety with his wife. He then conveyed his interest in that property to his wife for one dollar and when his wife then sought to sell the property the tax lien appeared in the title record. [Inaudible]
Anthony M. Kennedy: Now, th- w- tell us about the fraudulent conveyance proceeding. Does the fraudulent conveyance holding, or finding, make no difference one way or the other? If it was a fraudulent conveyance th- the husband has the property y- you you can well, if it was a fraudulent purveyance, you c- you c- you can pursue the property, and if it wasn't, the lien is still there anyway under your theory. Is that the way it works?
Kent L. Jones: I think that we would say that the lien, th- the question of the validity of the lien is the first question. If the lien is valid you don't need to address the fraudulent conveyance question. Indeed, we haven't presented the fraudulent...
Anthony M. Kennedy: Right.
Kent L. Jones: conveyance question in this case. If the lien were not valid, it would still be possible to go after property in certain circumstances if there had been a fraudulent conveyance, but on this record we're not challenging the determination that as a matter of State law...
Anthony M. Kennedy: Yes.
Kent L. Jones: there was not a fraudulent conveyance, except for this fraudulent enhancement portion that the court awarded. [Inaudible]
Ruth Bader Ginsburg: Mr. Jones, as part of the background, how did it come about that it's only the taxpayer who ha- has the liability? Did she file separate returns, or was she an innocent spouse?
Kent L. Jones: In this case, the taxpayer is the husband. The husband was an attorney, and he filed no return, and when th- there's two ways for this issue to come up. Eithe- either spouse may file either no return, or file only a separate return. It's only when they file a joint return that they are jointly and severally liable for the tax obligation, so if, as in this case, the taxpayer simply files no return at all, then the obligation is exclusively that the tax obligation is that of the nonfiler, in this case the husband. Indeed, Judge Ryan pointed out in his separate opinion that the decision of this Court, of the court of appeals is very amenable to abuse, because on this theory both spouses can earn income, neither of them can file a return, or they can both file a separate return, and then they can put all of their real and personal property in a tenancy by the entirety, i- i- including stocks and bonds in States like Michigan and Maryland, and claim a complete exemption of all of their property from Federal tax obligations. Now, i- in...
Antonin Scalia: penalties for failing to file a return?
Kent L. Jones: There are some penalties, but the penalties, like taxes, have to be enforced against the property of the taxpayer, and if the taxpayer is allowed to exempt all of its property in this fashion, then there's literally no way that that the taxes can be enforced at least through civil procedures.
Kent L. Jones: [Inaudible] What about criminal procedures?
Antonin Scalia: Any criminal procedures...
Speaker: for failure, continued failure to...
Kent L. Jones: Of course, if you file a return, then you're not exposing yourself to any criminal obligations, and if you don't file a return, it would be I'm not familiar with a statute that makes that a crime by itself.
Speaker: tax...
Anthony M. Kennedy: not let the word get out.
Kent L. Jones: All right, well, I stand...
Speaker: I w- I I will defer...
Kent L. Jones: all questions on title eighteen to Justice Kennedy.
Speaker: simply not not...
Ruth Bader Ginsburg: we know as a matter of fact what her situation was? Did she not file also? Did she file a separate return?
Kent L. Jones: I don't know whether she had any income of her own.
Speaker: dollars of taxes of the husband.
Ruth Bader Ginsburg: how how that...
Speaker: came about.
Kent L. Jones: believe the record reflects.
Speaker: interest in the property.
John Paul Stevens: whether the taxpayer has a legal interest in the property? Isn't that the issue?
Kent L. Jones: That is the underlying issue...
Speaker: in this case.
John Paul Stevens: says no, there's this mythical entity called the marriage, or something like that is the that's the owner.
Kent L. Jones: Well, it's a real entity.
John Paul Stevens: But are any of those rights legal rights owned by the taxpayer.
Speaker: That's the que- the basic question isn't it?
Kent L. Jones: and indeed the s- s- su-, in fact, the supreme court in Michigan has so held.
Speaker: section...
Antonin Scalia: Strike that one.
Speaker: tenancy by the entirety. It's the marriage that sells it.
Kent L. Jones: That is exactly the interest that the taxpayer had in the Rodgers case in a homestead state.
Speaker: is that...
Kent L. Jones: Yes, and i- if I might go on, there are more interests involved.
Speaker: absolute...
John Paul Stevens: could get a lien on any of those things if they ever came into being.
Kent L. Jones: They are in being, and that's what the supreme court of Michigan pointed out in Dow versus State.
William H. Rehnquist: Be given notice by whom?
Kent L. Jones: Of an- of any action that might be brought with respect to the property.
William H. Rehnquist: How how did that case come up? I mean, who wh- was somebody suing the joi- the tenants by the entirety, or...
Kent L. Jones: I- in my recollection is that it was a a foreclosure-type case.
Speaker: quintessential...
John Paul Stevens: interrupt you once more? You, in dis- in describing the case, said that each of them was entitled to notice because each of them had a separate right in the property.
Speaker: is that your...
John Paul Stevens: sort of inter-
Kent L. Jones: It said that I the words well, I don't have the text...
Speaker: in front of me. It said the separate each spouse. It says each spouse...
Kent L. Jones: is entitled to separate notice...
John Paul Stevens: Right.
Kent L. Jones: because they have a significant interest in the property,
Speaker: and...
Ruth Bader Ginsburg: Jones, y- you're not asserting that the Government's lien gives it any greater right than he has, so the reci- recitation that you had, you're not saying that the Government lien means that they could preempt her right, are you?
Kent L. Jones: No.
Speaker: that proceeding.
William H. Rehnquist: any different if the if that transaction you just referred to hadn't taken place? Would the Government's case be weaker?
Kent L. Jones: The Government's case would be significantly different if the sale had not occurred.
Speaker: sale of it.
Kent L. Jones: What the Court explained was that s- Congress specifically provided in seventy-four oh three of the code that the foreclosure applies to the entire property, and that in that sale the rights of the innocent spouse are protected and, indeed, the the court district court has discretion not even to order a foreclosure if it so chooses.
Speaker: But...
Antonin Scalia: let let's assume you do foreclose because we find that, indeed, the the husband has a property interest in the in the tenancy by the entire, so you foreclose.
Kent L. Jones: Or if or if it's sold,
Speaker: and he's...
Kent L. Jones: entitled all of it if he's the survivor.
Antonin Scalia: Right.
Speaker: What do we...
Antonin Scalia: we have people come in and say how stable the marriage is, or what?
Kent L. Jones: This Court discussed that exact, pri- what the court- Court called the practical reality in in the Rodgers case, and gave a detailed example that I think took three or four pages of the Court's opinion in Rodgers, explaining how you would value the respective interests of the parties.
Anthony M. Kennedy: But in your view, you always value the taxpayer's interest at at fifty percent?
Kent L. Jones: No.
Speaker: but...
Anthony M. Kennedy: be a foreclosure to that extent?
Kent L. Jones: There there that was a h- I believe those were hypothetical facts that the Court discussed in Rodgers.
David H. Souter: Mr. Jones, during the continuance of the marriage can either spouse force a sale?
Kent L. Jones: No, and and nei- and then and that was the point made in Rodgers also, that in any kind of joint tenancy by the way, I should emphasize...
David H. Souter: But I thought joint m- I may be wrong in this.
Kent L. Jones: I o- I misspoke.
Speaker: It's not...
Kent L. Jones: in every joint...
Speaker: tenancy. It is...
Kent L. Jones: a common feature of joint tenancies that they can't be forcibly sold by one and, indeed...
David H. Souter: During the continuance of the joint tenancy.
Kent L. Jones: Correct, and and that that was the case in...
Speaker: Rodgers where the...
Kent L. Jones: right could not be...
David H. Souter: But I I take it from your earlier answer that there is, in in in tenancies by the entirety there is no such legal means of converting that tenancy into a tenancy in common which then can either be the subject of a forced sale or petition, is that correct?
Kent L. Jones: I believe that's correct, and I believe it was also true in Rodgers of the homestead estate, which is a common sim- other s- which is also a common estate.
Speaker: artificial State law...
William H. Rehnquist: taxpayer rights depend on State law, don't they?
Kent L. Jones: The realities of the traxpayer's [: taxpayer's] right are drawn from State law, but we're not supposed to I mean, in the Cou- words of the Court, let the artificial rules of State law blind us to the realities of those rights, and let me give you...
William H. Rehnquist: Well now, what's the difference, do you think between the artificial rules and the realities?
Kent L. Jones: Well, this this Court has said that difference can be seen in tenancies by the entirety, that the the realities are that the tenants I mean, it is a fiction there.
Speaker: word...
Kent L. Jones: fiction is what...
Speaker: is implied here as a...
William H. Rehnquist: say it's a fiction.
Kent L. Jones: What is a fiction is the idea that neither spouse actually owns an interest in this property.
Speaker: That's the fiction.
Antonin Scalia: corporation a fiction, but we don't tax the shareholders for for income of the corporation.
Speaker: at   community...
Kent L. Jones: The marriage...
Speaker: is a...
Antonin Scalia: purposes of the tenancy by the entirety.
Kent L. Jones: The marriage is the fact.
Antonin Scalia: These are all contingent rights.
Speaker: depending...
Antonin Scalia: upon what...
Speaker: contingencies...
Antonin Scalia: occurred?
Kent L. Jones: And and the Court made that point in Drye.
Antonin Scalia: Contingent.
Kent L. Jones: No, not a...
Speaker: contingency...
Kent L. Jones: It was...
Antonin Scalia: Expectancy.
Kent L. Jones: An expectancy, thank you.
Speaker: So if I'm sorry...
William H. Rehnquist: I am community property States, the concept of a marital community ha- has some significance, I think.
Speaker: is tha-
Kent L. Jones: I if I might, in in in a case called United States versus Mitchell, involving the community property right of a spouse to disclaim her interest in the in the income o- o- o- of of her spouse, this Court said that the disclaimer, this retroactive disclaimer, this fiction of State law would not be recognized and would not upset the application of Federal tax...
Speaker: principles...
Antonin Scalia: the...
Speaker: disclaimer...
Antonin Scalia: occurred there's no doubt who who was entitled to the money.
Kent L. Jones: We-
Antonin Scalia: and this this was more than a fiction.
Speaker: occured...
Kent L. Jones: recognizes these property rights.
Speaker: thirty...
John Paul Stevens: would you comment on one aspect of the case that that troubles me? Let's assume I think there are two court of appeals decisions out there that are squarely on point and against you, and you say are c- incorrectly decided.
Kent L. Jones: Yes.
John Paul Stevens: Let's assume they are incorrectly decided, but they've been the only guidance for the tax bar for forty or fifty years, and is there other reliance interests that the tax bar can say, well, we always thought that, given those cases that Congress had not sought to overrule, we have a right to follow them?
Kent L. Jones: Well, the tax bar is not th- a party to this case, and and...
John Paul Stevens: No, but...
Speaker: we have to be concerned about...
John Paul Stevens: reliance on on on decisions that have been given by...
Speaker: the Federal courts.
Kent L. Jones: question is that no, that that there is no embedded reliance in this principle because, as we pointed out in our brief, even in Michigan there is an express caution given by the State bar to title examiners saying that, in light of the nineteen seventy-five enactment of this statute that gives each spouse an equal right to all of the income and and and and and profits from the property, that the State bar advised title examiners that they could not give an opinion that the interest of an in- an individual spouse was not subject to the lien.
Speaker: expectations.
Antonin Scalia: case involves only Michigan, and if you have States that do not provide that the s- each spouse has an interest in the income, it might be a different...
Speaker: answer.
Kent L. Jones: indeed, a narrow basis that you just described for resolving this case, and and and it would be an appropriate w- way to resolve the case because we have the fund pres- we have here th- the voluntary the sale, with the proceeds available for distribution, so we don't have to reach the broader question of whether the existence of the right of survivorship, which is an undisputed personal interest.
Antonin Scalia: I I I I must say, I'm th- w- when you get to the survivorship, that's where I have real problems with your case.
Speaker: [Inaudible]
Antonin Scalia: I I could just your you you answered my earlier hypothetical by just saying, well, you know, there's a contingency that the will might be changed.
Speaker: of...
Antonin Scalia: a of of a of a defaulting taxpayer?
Kent L. Jones: The Government's lien attaches to the interests of the contingent remaindermen, and there are cases on that very point.
Speaker: and how would we value...
Antonin Scalia: reads.
Speaker: interest.
Antonin Scalia: And you're saying the taxpayer has an interest...
Kent L. Jones: Yes.
Antonin Scalia: in this trust...
Kent L. Jones: Yes.
Antonin Scalia: in which he has a c- a con- a future contingency.
Speaker: I mean, that's a...
Antonin Scalia: I...
Kent L. Jones: That's correct, but also that section seventy-four oh three reserves the right of a district court not to award foreclosure and, of course, foreclosure requires the Government to do...
Speaker: something.
Antonin Scalia: tenderhearted district judge.
Speaker: I don't think that that's...
Kent L. Jones: to so far as I know this co- this controversy that you're concerned about has not been presented in an actual case, so I'm not sure that it's a I mean, it's a theoretical issue that I don't believe has been confronted, but what has been confronted is is, does the lien attach to contingent remainders, and that's In re well, there's a lot of In re's.
Speaker: property...
William H. Rehnquist: how d- d- d- do you then value the contingent remainder?
Kent L. Jones: Well, as I was saying, I don't know of a case where a fli- foreclosure has been sought on a contingent remainder.
Speaker: that's...
Antonin Scalia: and and and wou- wou- th- the case you're talking about where a lien was asserted against the contingent remainder, what was it asserted against, after the remainder had had no longer be- been contingent?
Kent L. Jones: I would I'm I'm to be honest, I would be guessing, but my guess...
Speaker: is...
Antonin Scalia: do I mean, that...
Speaker: that's a...
Antonin Scalia: want a case in which, on the basis that the taxpayer had an interest...
Kent L. Jones: Right.
Antonin Scalia: had a purely continges [: contingent] interest in some corpus.
Speaker: extravagant.
Kent L. Jones: you use the word contingency, that would include Rodgers, because that was a case where there was a right of survivorship was was the valued interest, but there's also the Bank One case, Spendthrift Trust, the right of a person to obtain income from a Spendthrift Trust is subject to the Federal lien.
William H. Rehnquist: Very well, Mr. Jones.
Jeffrey S. Sutton: Thank you, Mr. Chief Justice, and may it please the Court: There are some serious misunderstandings about the meaning of Michigan law which go to the heart of the proper resolution of this case under Federal law.
Speaker: wouldn't destroy...
Jeffrey S. Sutton: it.
William H. Rehnquist: we're we're not used to resolving questions of State law here.
Jeffrey S. Sutton: Your Honor, f- ninet- eighteen eighty-five, Vinton versus Beamer, going forward to Sanford, going to Budwit versus Herr those are, you know, separated by twenty thirty years each.
William H. Rehnquist: And you say the nineteen seventy-five statute does not affect this case at all?
Jeffrey S. Sutton: It's irrelevant, Your Honor.
Speaker: Mr. Sutton,
Ruth Bader Ginsburg: how does it differ from other cases where under State law a predator can't touch the thing, like a Spendthrift Tru- Trust, or like what was involved in Drye? Even though not a single predator in that State could touch that inheritance, the Federal taxing authorities could, so there are many situations where the property is exempt from reach, an- even where the State doesn't call it property, calls it something else, but the elements of what th- the person had lead the Federal authorities to say this is the property of so-and-so, as in the Spendthrift Trust, as in the case of the disclaiming heir in Drye, so why is this any different?
Jeffrey S. Sutton: This is not a disclaimer or exemption case for this basic reason.
Speaker: interest.
Ruth Bader Ginsburg: that different from a State law that said Mr. Drye never had anything, we assume under our State's law that he predeceased his mother?
Jeffrey S. Sutton: d- Your Honor, under Arkansas law in Drye, the opinion notes that he did have a right to alienate that interest once his wife died.
Anthony M. Kennedy: Could the Congress with ease en- enact s- a statutory amendment to make tenancy by the entires d- entirity subject to liens?
Jeffrey S. Sutton: Ab- absolutely, Your Honor.
Anthony M. Kennedy: Well, I mean, if if you were a Senator from Michigan wouldn't you say, well, you're taxings property that doesn't belong to the taxpayer, this is improper as a matter of...
Speaker: law?
Jeffrey S. Sutton: exactly what Tyler recognized, the nineteen thirty-six or so U.S.
Speaker: interests. That's our case. That's this case.
Anthony M. Kennedy: universe here if is that the State defines what's property and the Federal Government defines what property can be liened.
Jeffrey S. Sutton: Yes,
Speaker: Your Honor.
Anthony M. Kennedy: quite work, because one of the sticks in the property definition is the right to be liening, and so we're we're we're compromising that dichotomy even by stating it, and it seems to me that all the Government is doing here is saying, we are saying what property can be liened, we're entitled to define that one stick in the bundle.
Jeffrey S. Sutton: I'm not relying, Your Honor, on what's lienable and what's not.
Speaker: mine, that it was...
William H. Rehnquist: about that, Mr. Sutton, then your statement that Congress could easily amend the statute to collect in this situation probably isn't correct.
Jeffrey S. Sutton: Well I, Your Honor, I did not mean to say I wou- I did say easily, and I misspoke, and I'm glad to have an opportunity to correct.
Speaker: them.
David H. Souter: Sutton, is is it true that any any conventional property interest in Michigan can be held in the en- m- in the entirety form.
Jeffrey S. Sutton: No, Your Honor.
Speaker: It doesn't app-
Ruth Bader Ginsburg: bank accounts can't be...
Jeffrey S. Sutton: No, Your Honor.
Ruth Bader Ginsburg: And shares...
Speaker: can't be...
Jeffrey S. Sutton: No.
Antonin Scalia: What what about the income from the real estate? Is i- i- i- i- is it r- your your position that before this statute was passed even the income from the real estate was held...
Speaker: in tenancy...
Antonin Scalia: by the entirety?
Jeffrey S. Sutton: And let me give you a c- S and B Trust, it's one of the cases we've cited, says that very point, and that makes that makes sense.
Speaker: I want to go...
Stephen G. Breyer: differ from community property?
Jeffrey S. Sutton: Community property has several differences.
Speaker: or liened.
Stephen G. Breyer: owned by the community, which is a separate entity.
Jeffrey S. Sutton: No, Your Honor.
Stephen G. Breyer: Community property is not owned by a community which is a sep-
Jeffrey S. Sutton: N- no.
Speaker: tenancy.
William H. Rehnquist: sure you can generalize as to community property.
Jeffrey S. Sutton: Bu- w- y- Your Your Honor, you're right, and and if I'm...
Speaker: j-
Stephen G. Breyer: that we looked up just says that community property can be severed only with the consent of both spouses in the event of divorce, or in the death in the event of death of one of the spouses.
Speaker: S- I can-
Stephen G. Breyer: I don't know that that's authoritative, or maybe we made a mistake, but it certainly was my impression that community property is owned by a community, which is a different legal entity, and I also thought that community property couldn't be separate without the consent of the spouse.
Jeffrey S. Sutton: Well, that th-
Speaker: Your Honor, if...
Jeffrey S. Sutton: if if let's assume for the sake of argument, and I'm not i- i- let's assume it's true, you said it's true, that community property States are just like tenancy-in-the-entirety States.
Speaker: The exact same argument applies.
Stephen G. Breyer: if you're right, that in probably a third or more of the country, suddenly the IRS can't assert any liens, and it's a little tough to believe that Congress would have thought that that's what it was doing with this statute.
Jeffrey S. Sutton: Oh, Y- Your Honor, I I respectfully disagree.
Speaker: Mr. Sutton w-
Stephen G. Breyer: be, but why why I mean, here, a lot of p- a lot of property in this country is owned by communities, IE, the husband and wife together, and I imagine that people are quite free to take their real property in the form of tenancy by the entirety.
Speaker: Right,
Stephen G. Breyer: now wh- why should I accept an interpretation that's going to exempt about...
Speaker: vast...
Stephen G. Breyer: amounts of property from this...
Speaker: statute  under those circumstance?
Jeffrey S. Sutton: This is not a community property case, and I think it would be...
Speaker: dangerous for me to...
Stephen G. Breyer: to know what the implications are...
Speaker: because it's one thing if we're deciding a...
Jeffrey S. Sutton: find, in each of the States that you you're concerned about, the interests are defined just as they are in Michigan, which is to say, it's an indivisible interest, no shares, it follows just from what you've said in Rodgers and National Bank of Commerce that you can't lien the property, and what you've got to do is wait for a survivorship interest, wait for a sale, destruction of the tenancy.
Speaker: one hundred and thirty-six...
Jeffrey S. Sutton: years.
Ruth Bader Ginsburg: how many States are there that have tenancies by the entireties?
Jeffrey S. Sutton: Fourteen that have them in the traditional way we're talking about,
Speaker: where it's an...
Jeffrey S. Sutton: indivisibility of title, plus...
Speaker: the District of Columbia.
Ruth Bader Ginsburg: according to a case that both of you cited, do provide tenancy.
Jeffrey S. Sutton: Well, to the the extent Congress is worried about that, it's surprising in nineteen fifty-four that they didn't amend the statutes, even more...
Speaker: surprising...
Ruth Bader Ginsburg: this Court comment on that in the Rodgers decision by saying that the f- the fact that Congress didn't do something you can't infer much from not doing, according to this Court.
Jeffrey S. Sutton: The nineteen fifty-four history is relevant, I would think all would agree, when it comes to the notion that somehow this is a great tax-avoidance problem.
Ruth Bader Ginsburg: And this...
Speaker: Court...
Ruth Bader Ginsburg: commented on it, that maybe Congress didn't do anything because it thought that the this...
Jeffrey S. Sutton: Bu- well Your Honor, by nineteen sixty-six I mean well, by the present, we've got seven courts of appeals.
Speaker: critically...
Ruth Bader Ginsburg: case, wasn't the Sixth Circuit saying, well, maybe there are good arguments on both sides, but we've got that old precedent that we have to follow.
Jeffrey S. Sutton: Well, I I I'm not sure what the Sixth Circuit had in mind, but certainly followed its precedent, didn't think Drye, Irvine had changed the law...
Speaker: this area.
Ruth Bader Ginsburg: couldn't thought about Drye the first time around, because Drye wasn't...
Speaker: there.
Ruth Bader Ginsburg: They had already made the decision.
Speaker: Well, I I I...
Jeffrey S. Sutton: certainly don't know why each court of appeals has done what it did, including the Sixth Circuit, but the fact is, they've all done the same thing.
David H. Souter: I suppose, if you follow the tha- your rationale to its furthest extent in a State such as one Justice Ginsburg referred to in which business assets can be held in tenancy by the entirety, a a husband and wife could hold a a have a closely held corporation by the entirety and and on your theory, they wouldn't even be liable for income tax because it would be it would be the entirety alone that would be liable.
Speaker: the the the the fair consequence of what you're saying?
Jeffrey S. Sutton: sixty-one, which is the provision of the Internal Revenue Code that taxes property, income from tenancy by the entirety property is still taxed.
David H. Souter: No, but they the income goes into a bank account held by the in in in in held in entirety form.
Jeffrey S. Sutton: Well, I I'm I'm not going to be in a position to cite any cases for this poi- the point I'm about to make, so you're going to want to check me on it, but I don't think there's any doubt that when it comes to income from tenancies-by-the-entirety property, the case law, the code, the regulations make it clear that they're still there still taxable.
Speaker: attribution.
David H. Souter: there's any doubt, either, but I I I think the fact that there isn't any serious doubt about it is, at least so far as the States that Justice Ginsburg's example referred to, there there there also is an inconsistency between the fact that we have no doubt, as you say, about taxability and the consequences of your theory.
Jeffrey S. Sutton: Well, it's a v- they're very different concepts and maybe it's important, particularly in light of Justice Breyer's comment about this just seeming to be a fiction, there's a real function behind this concept, and the function is that, while the tenancy is premised on this nice notion of two hearts beating as one, the fact is that doesn't always happen, and the whole point of the tenancy and the indivisibility of title is that it precludes one spouse unilaterally from destroying or otherwise incumbering the tenancy.
Speaker: case.
Stephen G. Breyer: the critical factor is the factor that creditors under State law can't get a hold of it.
Jeffrey S. Sutton: No, Your Honor.
Speaker: it's that...
Stephen G. Breyer: you're saying it's the theory of the thing.
Jeffrey S. Sutton: It's...
Speaker: the...
Stephen G. Breyer: If it's the...
Speaker: theory of the thing. If...
Stephen G. Breyer: it's the theory of the thing, primarily, plus the fact all right,
Speaker: it's the theory of it, why w- m-
Stephen G. Breyer: If it's the theory of it, doesn't the same theory exist...
Jeffrey S. Sutton: [Inaudible]
Stephen G. Breyer: with community property? Doesn't the same theory exist with joint tenancies?
Jeffrey S. Sutton: u- u-
Stephen G. Breyer: For all I know, the same theory exists when people said, you don't own any land, you just hold it from the king, and you have feudal obligations unless you pass along the season.
Jeffrey S. Sutton: I r- I really hope I can clarify this because I do think it cuts the heart of this case.
Speaker: of your spouse.
Sandra Day O'Connor: taxability at bottom a question of Federal law, do you suppose?
Jeffrey S. Sutton: I would s- submit, Your Honor, that when it comes to the tax lien statute the Court is has said several times that Congress did not dis- define the words, property, rights to property belonging to.
Speaker: to State law...
Sandra Day O'Connor: Federal law, and as a policy matter we generally look to State law? But isn't that itself a question of Federal law, the extent to which we're going to look to State law?
Jeffrey S. Sutton: Well, Your Honor, I had thought that y- you take the State law's property interests as you find them in the fifty or fifty-one jurisdictions, h- depending on how you want to look at it, and then, depending how the...
Speaker: States de-
Sandra Day O'Connor: tax purposes, I'm just wondering if at bottom it it isn't, in fact, a question of Federal law.
Jeffrey S. Sutton: It is a question of Federal law what the, quote, consequences of those State law definitions are, but let me give you, I think, a good indication of this, and it relates to a hard issue raised by Justice Ginsburg.
Speaker: there's...
Ruth Bader Ginsburg: talking about now?
Jeffrey S. Sutton: National Bank of Commerce, nineteen eighty-five, joint bank account.
Speaker: when it comes...
Ruth Bader Ginsburg: I think that there was considerable attention in the Drye case to exactly what it was you look to State law for.
Speaker: the State law gives.
Jeffrey S. Sutton: what've I said that makes you think I'm disagreeing with...
Speaker: that?
Ruth Bader Ginsburg: thought you said that whether it's property is determined by State law.
Jeffrey S. Sutton: I'm I'm simply saying the interests in the property are determined by...
Speaker: State law.
Ruth Bader Ginsburg: what the taxpayer has is determined by State law.
Jeffrey S. Sutton: Exactly.
Ruth Bader Ginsburg: But not the label that we put...
Speaker: on for Federal tax pur-
Jeffrey S. Sutton: and I'm sorry if I left that ambiguous.
Speaker: classic...
Stephen G. Breyer: your point there is right is right there.
Speaker: of the of...
Stephen G. Breyer: that interest.
Jeffrey S. Sutton: Absolutely, Your Honor.
Speaker: To t- use the sticks...
Stephen G. Breyer: those things have to be true, the theory and the...
Speaker: practice. All right.
Jeffrey S. Sutton: T- to use the sticks in the bundle analogy, every interest under State law in Michigan regarding this tenancy, each stick has to be exercised two by two, not one by one, but every one of them is two by two, husband and wife, and certainly not three by three, which is what the Federal Government is saying here.
Speaker: We now have...
Anthony M. Kennedy: the Federal Government to determine to what property the lien extends.
Jeffrey S. Sutton: I I I couldn't a- agree more, Your Honor.
Stephen G. Breyer: I mean, their point to the contrary is basically, you're right, th- s- or assuming you're right, it's still definite enough to get at, and and you really violate State law policy there only if you sell the property, you see, but as long as and, in- indeed, if they sell it on their own, that's their problem.
Speaker: community or if they don't...
Stephen G. Breyer: sell it on their own, then it becomes a question of how th- the judge will enforce the lien, and there your your clients or the equivalent would be free to go in and say, don't force me to sell the...
Speaker: property, et cetera.
Jeffrey S. Sutton: I hope I'm responding to your question.
William H. Rehnquist: You say Sandy.
Jeffrey S. Sutton: Excuse me, Your Honor.
Speaker: consequence...
Ruth Bader Ginsburg: to ask you one question about Michigan law in origin, because you said this goes back to eighteen sixty-six, so it was probably before the Married Women's Property Act, so, at least in some States it was, so whatever rights there were to control and make decisions, they were all in the husband at that time.
Jeffrey S. Sutton: Most of the Married Women's Property Acts were, almost all of them were passed before eighteen sixty-six, so first of all that defect, I would call it, in the old tenancy simply was no longer true, and even in the St- even in some States where that continued, it was still this, I guess it's jure uxoris concept, that it it wasn't the husband as an individual having an opportunity to do this, it was the husband acting on behalf of the wife, but that just isn't true under Michigan law.
Speaker: I thought, Mr.
Ruth Bader Ginsburg: Sutton, this is a question of what the Federal taxing authority can do.
Jeffrey S. Sutton: Your Honor, the only I agree with you, Michigan could change the law, though I think at that point the rationale...
Speaker: and the effect would not line up.
Ruth Bader Ginsburg: Michigan law, just as Arkansas law, continues to say, creditors, you can't get at this disclaimed property, same thing Michigan can say.
Jeffrey S. Sutton: The the problem for people like the Crafts is that they've already said it.
Speaker: so I agree with you.
David H. Souter: concern that the tenancy not be destroyed, in effect as a result of a consensual act by one of the spouses, an alienation by a spouse alone...
Speaker: the the in the...
David H. Souter: incurring of debt by one spouse alone as a consensual act, IE, going on a spending spree? But here, the consensual act of the spouse has nothing to do with it.
Speaker: and therefore it...
David H. Souter: seems to me outside the rationale that you're proposing for the...
Speaker: tenancy.
Jeffrey S. Sutton: respectfully disagree, Your Honor.
Speaker: up.
David H. Souter: sure it is.
Jeffrey S. Sutton: But Your Your Honor, it's a unilateral act, number one, by the spouse, and number two,
Speaker: it is a lot like it is a lot like the loan.
Jeffrey S. Sutton: It is a lot like the loan, Your Honor.
Ruth Bader Ginsburg: And then, if Congress said this explicitly, the same thing would follow, everything that you said.
Jeffrey S. Sutton: They could do what they did in the estate tax, which is regulate it specifically.
Speaker: easy concept.
Ruth Bader Ginsburg: oh.
Jeffrey S. Sutton: Why why doesn't Mrs. Craft have a takings argument the minute this lien attaches for the entire value of her property? Why is that not the case? It's not obvious to me.
Speaker: If the prop-
Ruth Bader Ginsburg: just as Mr. Drye didn't when his State law said...
Jeffrey S. Sutton: But there was only one taxpayer in Drye.
Speaker: Thank you, Mr. Sutton.
William H. Rehnquist: Mr. Jones, you have three minutes remaining.
Kent L. Jones: Thank you.
Speaker: Dow case...
Antonin Scalia: if it's in the statute you're quoting to us.
Kent L. Jones: We- I what I will what is in the statute that that I h-
Antonin Scalia: In the statute you're...
Kent L. Jones: What I have i- in in my possession is a copy that says that the effective date is nineteen seventy-five, and I do know that in Dow versus State, decided by the supreme court of Michigan in nineteen seventy-six, they applied that statute to a tenancy that had been created prior to nineteen sixty-five.
Speaker: i-
Stephen G. Breyer: didn't.
Kent L. Jones: No, not at all.
Speaker: I'm saying that...
Kent L. Jones: we have such a lien in this case, both from the right of survivorship, if we ever had to get there, but more importantly because the we have a lien in the right to receive proceeds.
Speaker: the management.
John Paul Stevens: can I ask you one question? I I hate to take up your reply time bu- In your view, will the decision in this case control in community property States, er rai- raising the same question?
Kent L. Jones: Well, I think the principles that you apply will, of course, control,
Speaker: and...
Kent L. Jones: And and and whether yo- whether a decision in this case addressed principles that would extend or apply in that situation as well as this, I can't say.
Stephen G. Breyer: Can they do they in a d- a community property State, can one spouse force division over the r- oh to an unwilling...
Speaker: spou-
Kent L. Jones: State law there are there are limitations, but those State law limitations have already been held to be ineffective against Federal tax...
Speaker: provisions.
Anthony M. Kennedy: property is subject to the debts incurred during the marriage?
Kent L. Jones: That's correct and and and in and again in the Mitchell case the Court held that that that State law fictions about the r- relative rights in in community proper [: property] States are no more binding on the Federal tax collector than in other contexts.
William H. Rehnquist: Thank you, Mr. Jones.